

EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this "Agreement") is made and entered into
as of this day of August, 2006 (the "Effective Date"), by and between New
Motion, Inc., a Delaware corporation (the "Company") and Burton Katz
("Executive").


1. Engagement and Duties.
 
1.1 Commencing as of the Effective Date, and upon the terms and subject to the
conditions set forth in this Agreement, the Company hereby engages and employs
Executive as an officer of the Company, with the title and designation of Chief
Executive Officer of the Company. Executive hereby accepts such engagement and
employment.
 
1.2 Executive's duties and responsibilities shall be those normally and
customarily vested in the office of Chief Executive Officer of a corporation,
subject to the supervision, direction and control of the Board of Directors (the
"Board") of the Company. Executive shall report directly to the Board.


1.3 Executive agrees to devote his primary business time, energies, skills,
efforts and attention to his duties hereunder, and will not, without the prior
written consent of the Board, render any material services to any other
for-profit business concern. Executive will use his best efforts and abilities
faithfully and diligently to promote the Company's business interests.


1.4 Except for routine travel incident to the business of the Company, Executive
shall perform his duties and obligations under this Agreement principally from
an office provided by the Company in Irvine, California, or such other location
in Los Angeles or Orange County, California, as the Board may from time to time
determine.


2. Term of Employment. Executive's employment pursuant to this Agreement shall
commence on the Effective Date and shall terminate on the earliest to occur of
the following (in any case, the "Term"):
 
(a) the close of business on the third (3rd) anniversary of the Effective Date,
provided, that if the Company has not given Executive written Notice (as defined
below) of its decision not to renew the Term on or before ninety (90) days prior
to the end of the three year Term then, unless otherwise terminated as provided
below, the Term shall be automatically extended until the earlier of (i) a date
which is ninety (90) days following the Company's delivery to Executive of
written Notice of the Company's decision not to renew this Agreement beyond such
date, and (ii) December 31, 2009;


(b) the death of Executive;
 
(c) delivery to Executive of written Notice of termination by the Company if
Executive suffers a "Permanent Disability," which for purposes of this Agreement
shall mean a condition that entitles Executive to benefits under an applicable
Company long-term disability plan or, if no such plan exists, a physical or
mental disability which, in the reasonable judgment of the Board, is likely to
render Executive unable to perform his duties and obligations under this
Agreement for 60 days in any 12-month period;



--------------------------------------------------------------------------------


(d) delivery to Executive of written Notice of termination by the Company for
"Cause," which Notice shall identify the particular details of the conduct that
the Company believes constitutes Cause. For purposes of this Agreement, "Cause"
shall mean: (i) any act or omission knowingly undertaken or omitted by Executive
with the intent of causing damage to the Company, its properties, assets or
business or its stockholders, officers, directors or employees; (ii) any fraud,
misappropriation or embezzlement by Executive resulting in a material personal
profit to Executive, in any case, involving properties, assets or funds of the
Company or any of its subsidiaries; (iii) Executive's consistent failure to
materially perform his normal duties as described in Section 1.2, other than any
such failure resulting from Executive's Permanent Disability; (iv) conviction
of, or pleading nolo contendere to, (A) any crime or offense involving monies or
other property of the Company; or (B) any felony offense involving a crime of
moral turpitude; or (v) Executive's chronic or habitual use or consumption of
drugs or alcoholic beverages, in either case, that causes material damage to the
Company, its properties, assets or business, provided, that to the extent any
circumstances that would otherwise constitute Cause shall be capable of cure,
Executive shall be given notice from the Board of Directors and no less than
thirty days to cure such circumstances prior to any termination of his
employment for Cause;


(e) delivery to Executive of written Notice of termination by the Company
"without Cause;"


(f) delivery to the Company of written Notice of termination by Executive for
"Good Reason," by reason of: (i) the material diminution of Executive's duties,
job title or responsibilities as provided in Section 1 above; (ii) a relocation
of Executive's principal work location to a location that is inconsistent with
the terms of Section 1.4 above; or (iii) a material breach by the Company of
this Agreement, including without limitation, a material reduction in any
component of Executive's compensation or benefits as provided for herein; or


(g) delivery to the Company of written Notice of Termination by Executive
without "Good Reason."


3. Compensation; Executive Benefit Plans.
 
3.1 Within 30 business days following the Effective Date, the Company shall make
available to the Executive "Advance Funds" up to the amount of $30,000 through
cash payment or expense reimbursements directly related to and to assist with
the Executive's costs incurred in relocation of his personal residence to Los
Angeles or Orange County, California. All expenses to be covered by such Advance
Funds must be submitted to the Company for prior approval. All such related
Advance. Funds(s) shall remain outstanding for the Term. Should the Executive
remain employed through the entire Term, the Advance Funds shall be additional
compensation to Executive and need not be repaid by Executive. Should the
Executive resign without Good Reason or be terminated for Cause during the Term,
then any amounts otherwise due Executive upon such termination shall be retained
by the Company and offset against such Advanced Funds, and the remaining balance
of such Advanced Funds will be repayable by the Executive to the Company within
six months of termination.
 
2

--------------------------------------------------------------------------------


 3.2 The Company shall pay to Executive a base salary (the "Base Salary") at an
annual rate of $300,000 for the period commencing on the Effective Date and
ending on the first (1st) anniversary of the Effective Date. At the commencement
of each subsequent twelve (12) month period during the Term, the "Base Salary"
shall increase by no less than 5% (five percent) per annum from the previous
year. The Base Salary shall be payable in installments throughout the year in
the same manner and at the same times the Company pays base salaries to
similarly situated executive officers of the Company, but in any event, no less
frequently than monthly.


 3.3 Commencing with fiscal year 2006 and for each fiscal year during the Term
thereafter during which Executive is performing services to the Company, the
Company shall maintain a Management Incentive Program, pursuant to which the
Company will set aside in a fund (the "MIP Fund") each fiscal year for payment
(the "EBIT Bonus") to Executive and such other members of management as
determined by the Board of Directors, an amount based upon of the Company's EBIT
for such fiscal year. Executive's EBIT Bonus will be no less than 30% of MIP
Fund. For purposes hereof, "EBIT" shall mean earnings before interest and taxes,
calculated based on the Company's audited consolidated financial statements for
the applicable fiscal year prepared in accordance with generally accepted
accounting principles in the United States. Executive's EBIT Bonus for fiscal
year 2006 will be pro rated for the number of days Executive is employed
hereunder in fiscal 2006, but no less than $50,000 provided the Executive
remains employed by the company by December 31, 2006. The EBIT Bonus goal for
Executive is targeted at 5% of the total annual EBIT for 2007 and 2008. The EBIT
Bonus, if any, shall be payable in cash or cash equivalent on April 15 of the
year immediately following the fiscal year for which such EBIT Bonus is
calculated.
 
 3.4 During the Term, Executive shall be entitled each year to vacation for a
minimum of three calendar weeks (pro-rated for any partial year of service
during the Term), plus such additional period or periods as the Board may
approve in the exercise of its reasonable discretion, during which time his
compensation shall be paid in full. To the extent that Executive does not use
any such vacation during any year, up to two calendar weeks of such unused
vacation shall be carried over from year to year; provided, however that in no
event shall Executive's total accrued but unused vacation at any time exceed
five weeks.
 
 3.5 As an inducement to Executive to accept this Agreement and serve as Chief
Executive Officer of the Company, Executive will be granted an option to
purchase 250,0000 shares of common stock of the Company (the "Common Stock") at
a per share exercise price of $3.40 (the "Inducement Option"). The Inducement
Option shall be granted pursuant to the Company's 2005 Stock Plan (the "Stock
Plan"). Except as otherwise provided below, and subject to earlier termination
in accordance with its terms, the Inducement Option shall vest as to 83,344
shares on the first anniversary of the Effective Date and as to an additional
6,944 shares on the last day of each full calendar month thereafter until fully
vested. Consistent with Section 5.1(ii) below, the option agreements covering
the Inducement Option (the "Option Agreements") will provide for the full
acceleration of all applicable vesting requirements upon (i) a change of control
of the Company, as defined in the applicable agreement, and (ii) upon a
termination of Executive's employment without Cause, for Good Reason or due to
Executive's death or Permanent Disability.


3

--------------------------------------------------------------------------------


3.6 During the Term, the Company shall pay to Executive, in increments payable
at the times that the Company pays the Base Salary to Executive, an allowance of
$1,000 per month for costs associated with the lease or purchase, maintenance
and insurance of an automobile, and an additional allowance of $300 per month
for costs associated with use of Cellular Equipment and Mobile Communication
service or subscriptions or fees.
 
3.7 During the Term, Executive shall be entitled to reimbursement from the
Company for the reasonable costs and expenses which he incurs in connection with
the performance of his duties and obligations under this Agreement,
substantiated in a manner consistent with the Company's practices and policies
as adopted or approved from time to time by the Board for executive officers.
For the avoidance of doubt, "business class" travel shall constitute reasonable
costs and expenses on any flight greater than six (6) hours in duration.


3.8 The Company shall promptly pay or reimburse to Executive legal fees actually
incurred by Executive in connection with the negotiation and drafting of this
Agreement, which fees shall not exceed $10,000 in the aggregate. The Company
shall also indemnify, hold harmless and defend Executive from any legal action
brought by Executive's former employer as a result of his acceptance of the
position with the Company. Executive will fully cooperate in providing any
defense.


3.9 The Company may deduct from any compensation payable to Executive the
minimum amounts sufficient to cover applicable federal, state and/or local
income and employment tax withholding.


4. Other Benefits. During the Term, Executive shall be eligible to participate
in all operative employee compensation, fringe benefit and perquisite, and other
benefit and welfare plans or arrangements of the Company then in effect from
time to time and in which similarly situated executive officers of the Company
generally are entitled to participate, including without limitation, to the
extent then in effect, incentive, group life, medical, dental, prescription,
disability and other insurance plans, all on terms at least as favorable as
those offered to similarly situated executives of the Company. The Company will
provide Executive, Director and Officer Liability coverage of no less than two
million dollars as set forth in Section 13.5 below.
 
5. Termination of Employment. Subject to the provisions of this Section 5,
either the Company or Executive may terminate Executive's employment at any time
for any reason or no reason. The following provisions shall control any such
termination of Executive's employment.


4

--------------------------------------------------------------------------------


5.1 Termination Without Cause, for Good Reason, or due to Executive's death or
Permanent Disability. The Company may terminate Executive's employment without
Cause at any time upon 15 days' prior written Notice to Executive, and Executive
may terminate his employment with Good Reason at any time upon 15 days' prior
written Notice to the Company, in each case, subject to any applicable cure
periods (in the case of a termination without Cause or for Good Reason, the date
specified in any such Notice in accordance with this Section 5.1 shall
constitute the "Date of Termination"). For purposes of clarity, the Company's
delivery of Notice in accordance with Section 2(a) of its decision not to renew
the Term shall not constitute termination without Cause, and shall be governed
by Section 5.5 below. Executive's employment shall also terminate upon the
occurrence of Executive's death or Permanent Disability (in the case of a
termination due to Executive's death or Permanent Disability, the date of the
death or the date specified in a Notice from the Company indicating termination
due to Permanent Disability shall constitute the "Date of Termination"). If
Executive's employment is terminated pursuant to this Section 5.1, the Company
shall promptly, or in the case of obligations described in clause (e) below, as
such obligations become due to Executive, pay or provide to Executive (or his
estate), (a) Executive's earned but unpaid Base Salary accrued through such Date
of Termination, (b) accrued but unpaid vacation time through such Date of
Termination, (c) any EBIT Bonus required to be paid to Executive pursuant to
this Agreement for any fiscal year of the Company ending prior to the Date of
Termination, to the extent payable, but not previously paid, (d) reimbursement
of any business expenses incurred by Executive prior to the Date of Termination
that are reimbursable under Section 3.7 above, and (e) any vested benefits and
other amounts due to Executive under any plan, program, policy of, or other
agreement with, the Company (together, the "Accrued Obligations"). In addition,
Executive (or his estate) shall be entitled to the following payments and
benefits (the "Severance") from the Company:



 
(i)
payment, at the time and in the manner specified in Section 5.2 below, of an
aggregate amount equal to Executive's Base Salary (at the rate then in effect,
but disregarding any reduction of Base Salary in violation of this Agreement)
that would have been payable to the Executive had he remained employed by the
Company for the period (such period, or the period described in the next
sentence, as applicable, the "Severance Period") commencing on the Date of
Termination and ending on the third anniversary of the Effective Date or, if
later, the date which is three (3) months following delivery by the Company of
Notice of its decision not to extend the Term (as contemplated by Section 2(a),
which Notice, if not previously given, shall be deemed to be given on the Date
of Termination for any reason other than death or Permanent Disability). If
termination occurs due to death or Permanent Disability, then such amount shall
be equal to the Base Salary that would have been payable to the Executive had he
remained employed by the Company throu gh the third anniversary of the Effective
Date. The Severance ix yable to the Executive pursuant to this paragraph (i) is
hereinafter referred to as the "Base Salary Severance";




 
(ii)
payment, at the time specified in Section 5.2 below, of a pro rated portion of
the EBIT Bonus for the fiscal y( ar in which the Date of Termination occurs,
where such pro rated portion is equal to: (a) the amount contributed to the MIP
Fund, ii any, for the period (the "EBIT Period") from January 1 of the
applicable fiscal year through the last day of the fiscal quarter in which such
Date of Termination occurs, multiplied by (b) 1. ratio determined by dividing
the number of days Executive was employed during the EBIT Period by the total
number of days in the EBIT Period, multiplied lay (c) Executive's percentage of
the MIP Fund;



5

--------------------------------------------------------------------------------


 

 
(iii)
as of the Date of Termination, the Inducement Option will fully vest and be
exercisable, which Inducement Option shall remain outstanding and exercisable
for at least six months following the Date of Termination (and shall be
exercisable by Executive's estate in the event of his death); and




 
(iv)
continued healthcare coverage for Executive (if living) and his dependents for
the Severance Period, to the extent each such individual received healthcare
coverage immediately prior to such termination of employment, at the same cost
to Executive and his dependants as such coverage cost immediately prior to such
termination of employment (subject to premium increases affecting participants
in such plans generally), provided that if the Board determines, in its sole
discretion, that it is necessary or advisable for Executive to elect
continuation healthcare coverage under Section 4980B of the Code and the
regulations thereunder in order for the Company to provide such coverage under
its healthcare plans, and the Company so notifies the Executive, Executive
hereby agrees to make such an election. For the avoidance of doubt, if the
Company requires that Executive elect continuation coverage under Section 4980B
of the Code, such coverage shall nevertheless be provided to Executive and his
dependents (as described above) at the same cost to Executive and his dependents
as was paid for medical coverage immediately prior to Executive's termination of
employment.



5.2 Timing of Payment. The Company shall make payment of the amounts specified
in clauses (i) and (ii) of Section 5.1 as follows:



 
(i)
with respect to the Base Salary Severance, (a) 50% of such amount shall be paid
on the date of Executive's "separation from service" within the meaning of
Section 409A(a)(2)(A)(i) of the Code (a "separation from service"), and (b) 50%
of such amount shall be paid in equal installments on the first day of each of
the twelve (12) calendar months immediately following such separation from
service; and

 
(ii)
the EBIT Bonus amount contemplated by clause (ii) of Section 5.1 shall be paid
on the date that is 50 calendar days following the last day of the fiscal
quarter during which Executive's separation from service occurs.



6

--------------------------------------------------------------------------------



5.3 Cause. If Executive's employment becomes terminable by thCompany for Cause,
the Company may terminate Executive's employment immediately (subject to the
cure rights described above) and Executive shall be entitled to receive the
Accrued Obligations upon the Date of Termination, or, in the case of benefits
described in Section 5.1(e), as such obligations become due to Executive,
subject to the Company's right to recoup the Advance Funds from such Accrued
Obligations.
 
5.4 Resignation. Executive may terminate his employment without Good Reason upon
thirty (30) days' Notice to the Company. If Executive so terminates his
employment, Executive shall be entitled to receive the Accrued Obligations
promptly, or, in the case of benefits described in Section 5.1(e), as such
obligations become due to Executive, subject to the Company's right to recoup
the Advance Funds from such Accrued Obligations.


5.5 Nonrenewal. In the event that either the Company or the Executive elects not
to renew the Term in accordance with Section 2(a), Executive shall be entitled
to receive the Accrued Obligations upon the Date of Termination, or, in the case
of benefits described in Section 5.1(e), as such obligations become due to
Executive, subject to the Company's right to recoup the Advance Funds from such
Accrued Obligations. In addition, Executive shall be entitled to receive payment
of a pro rated portion of the EBIT Bonus for the EBIT Period in the manner
contemplated by Section 5.1(H) and at the time specified in Section 5.2(H).


5.6 Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no Severance payments or benefits shall be paid to Executive during the
six-month period following the Executive's separation from service to the extent
that the Company and the Executive mutually determine in good faith that paying
such amounts at the time or times indicated in this Section 5 would cause the
Executive to incur an additional tax under Section 409A of the Code (in which
case such amounts shall be paid at the time or times indicated in this Section
5.6). If the payment of any such amounts are delayed as a result of the previous
sentence, then on the first day following the end of such six-month period, the
Company will pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such six-month
period.


6. Confidentiality of Proprietary Information and Material.
 
6.1 Industrial Property Rights. For the purpose of this Agreement, "Industrial
Property Rights" shall mean all of the Company's patents, trademarks, trade
names, inventions, copyrights, know-how, formulas and science, now in existence
or hereafter developed or acquired by the Company or for its use, relating to
any and all products and services which are developed, formulated and/or
manufactured by the Company.


6.2 Trade Secrets. For the purpose of this Agreement, "Trade Secrets" shall mean
any formula, pattern, device, or compilation of information that is used in the
Company's business and gives the Company an opportunity to obtain an advantage
over its competitors who do not know and/or do not use it and for which the
Company takes reasonable precautions to maintain the confidentiality of such
information. This term includes, but is not limited to, information relating to
the marketing of the Company's products and services, including price lists,
pricing information, customer lists, customer names, the particular needs of
customers, information relating to their desirability as customers, financial
information, intangible property and other such information which is not in the
public domain.
 
7

--------------------------------------------------------------------------------




6.3 Technical Data. For the purpose of this Agreement, "Technical Data" shall
mean all information of the Company in written, graphic or tangible form
relating to any and all products which are developed, formulated and/or
manufactured by the Company, as such information exists as of the Effective Date
or is developed by the Company during the term hereof.


6.4 Proprietary Information. For the purpose of this Agreement, "Proprietary
Information" shall mean all of the Company's Industrial Property Rights, Trade
Secrets and Technical Data. Proprietary Information shall not include any
information which (i) was lawfully in the possession of Executive prior to
Executive's employment with the Company, (ii) may be obtained by a reasonably
diligent businessperson from readily available and public sources of
information, (iii) is lawfully disclosed to Executive after termination of
Executive's employment by a third party which does not have an obligation to the
Company to keep such information confidential, or (iv) is independently
developed by Executive without utilizing any of the Company's Proprietary
Information,


6.5 Agreement Not To Copy Or Use. Executive agrees, at any time during the term
of his employment and for a period of ten years thereafter, not to copy, use or
disclose (except (i) as required, authorized or permitted in connection with the
performance of his services to the Company, (ii) as required by law after first
notifying the Company and giving it an opportunity to object, or (iii) as
required to enforce Executive's rights under this Agreement) any Proprietary
Information without the Company's prior written permission. The Company may
withhold such permission as a matter within its sole discretion during the term
of this Agreement and thereafter.
 
7. Return of Corporate Property. Upon any termination of this Agreement,
Executive shall turn over to the Company all property, writings or documents
then in his possession or custody belonging to or relating to the affairs of the
Company or comprising or relating to any Proprietary Information.


8. Discoveries and Inventions.
 
8.1 Disclosure. Executive will promptly disclose in writing to the Company
complete information concerning each and every invention, discovery,
improvement, device, design, apparatus, practice, process, method, product or
work of authorship, in any case, relating to the business, products, practices,
techniques or confidential information of the Company, whether patentable or
not, made, developed, perfected, devised, conceived or first reduced to practice
by Executive, (hereinafter referred to as "Developments"), either solely or in
collaboration with others, (a) prior to the Term while working for the Company,
(b) during the Term or (c) within six months after the Term .
 
8.2 Assignment. Executive, to the extent that he has the legal right to do so,
hereby acknowledges that any and all Developments that are created during the
Term, are the property of the Company and hereby assigns and agrees to assign to
the Company any and all ofExecutive's right, title and interest in and to any
and all of such Developments; provided, however, that, in accordance with
California Labor Code Sections 2870 and 2872, the provisions of this Section 8.2
shall not apply to any Development that Executive developed entirely on his own
time without using the Company's equipment, supplies, facilities or trade secret
information except for those Developments that either:
 
8

--------------------------------------------------------------------------------




(a) relate at the time of conception or reduction to practice of the Development
to the Company's business, or actual or demonstrably anticipated research or
development of the Company; or.
 
(b) result directly from any work performed by Executive for the Company.


8.3 Assistance of Executive. Upon the Company's request and at no expense to
Executive, whether during the Term or thereafter, Executive will do all
reasonable lawful acts, including, but not limited to, the execution of papers
and lawful oaths and the giving of testimony, that, in the reasonable opinion of
the Company, its successors and assigns, may be necessary or desirable in
obtaining, sustaining, reissuing, extending and enforcing United States and
foreign Letters Patent, including, but not limited to, design patents, on any
and all Developments and for perfecting, affirming and recording the Company's
complete ownership and title thereto, subject to the proviso in Section 8.2
hereof, and Executive will otherwise reasonably cooperate in all proceedings and
matters relating thereto.


8.4 Records. Executive will keep complete and accurate accounts, notes, data and
records of all Developments in the manner and form reasonably requested by the
Company. Such accounts, notes, data and records shall be the property of the
Company, subject to the proviso in Section 8.2 hereof, and, upon written request
by the Company, Executive will promptly surrender the same to it.


8.5 Obligations, Restrictions and Limitations. Executive understands that the
Company may enter into agreements or arrangements with agencies of the United
States Government and that the Company may be subject to laws and regulations
which impose obligations, restrictions and limitations on it with respect to
inventions and patents which may be acquired by it or which may be conceived or
developed by employees, consultants or other agents rendering services to it.
Executive agrees that he shall be bound by all such obligations, restrictions
and limitations applicable to any such invention conceived or developed by him
during the Term and shall take any reasonable action which may be required to
discharge such obligations and to comply with such restrictions and limitations.


9. Non-solicitation Covenant.
 
9.1 Nonsolicitation and Noninterference. Until the earlier of (i) two years
following termination of this Agreement and (ii) June 30, 2011, Executive shall
not (a) induce or attempt to induce any employee of the Company to leave the
employ of the Company, (b) induce or attempt to induce any employee of the
Company to work for, render services or provide advice to or supply confidential
business information or Trade Secrets of the Company to any third person, firm
or corporation, or (c) induce or attempt to induce any customer, supplier,
licensee, licensor or other business relation of the Company to cease doing
business with the Company, provided, that advertisements and general
solicitations shall not constitute a breach of this Section 9.1.
 
9

--------------------------------------------------------------------------------


 
9.2 Indirect Solicitation. Executive agrees that, during the period covered by
Section 9.1 hereof, he will not, directly or indirectly, assist or encourage any
other person in carrying out, directly or indirectly, any activity that would be
prohibited by the provisions of Section 9.1 if such activity were carried out by
Executive, either directly or indirectly; and, in particular, Executive agrees
that he will not, directly or indirectly, induce any employee of the Company to
carry out, directly or indirectly, any such activity.


10. Injunctive Relief. Executive hereby recognizes, acknowledges and agrees that
in the event of any breach by Executive of any of his covenants, agreements,
duties or obligations contained in Sections 6, 7, 8 and 9 of this Agreement, the
Company would suffer great and irreparable harm, injury and damage, the Company
would encounter extreme difficulty in attempting to prove the actual amount of
damages suffered by the Company as a result of such breach, and the Company
would not be reasonably or adequately compensated in damages in any action at
law. Executive therefore covenants and agrees that, in addition to any other
remedy the Company may have at law, in equity, by statute or otherwise, in the
event, of any breach by Executive of any of his covenants, agreements, duties or
obligations contained in Sections 6, 7, 8 and 9 of this Agreement, the Company
shall be entitled to seek and receive temporary, preliminary and permanent
injunctive and other equitable relief from any court of competent jurisdiction
to enforce any of the duties or obligations contained in Sections 6, 7, 8 and 9
of this Agreement without the necessity of proving the amount of any actual
damage to the Company or any affiliate thereof resulting therefrom; provided,
however, that nothing contained in this Section 10 shall be deemed or construed
in any manner whatsoever as a waiver by the Company of any of the rights which
the Company may have against Executive at law, in equity, by statute or
otherwise arising out of, in connection with or resulting from the breach by
Executive of any of his covenants, agreements, duties or obligations hereunder.


11. Code Section 409A. Certain amounts under this Agreement may constitute
"nonqualified deferred compensation" which is intended to comply with the
requirements of Section 409A of the Code. To the extent that the parties
reasonably determine that any compensation or benefits payable under this
Agreement are subject to Section 409A of the Code, this Agreement shall
incorporate the terms and conditions required by Section 409A of the Code and
Department of Treasury regulations as reasonably determined by the Company and
the Executive. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretative guidance issued thereunder. In the event that following
the Effective Date, the Company and the Executive reasonably determine that any
compensation or benefits payable under this Agreement may be subject to Section
409A of the Code and related Department of Treasury guidance, the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effective), or take any other commercially
reasonable actions necessary or appropriate to (a) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement, or (b) comply with the requirements of Section
409A of the Code and related Department of Treasury guidance.
 
10

--------------------------------------------------------------------------------




12. Code Section 280G. If any payment or benefit received or to be received by
Executive in connection with a "change in ownership or control" of the Company
(within the meaning of Section 280G of the Code), whether payable pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company or an affiliate of the Company (the "Payments"), would constitute a
"parachute payment" within the meaning of Section 280G of the Code, the Payments
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code but only if, by
reason of such reduction, the net after-tax benefit to Executive shall exceed
the net after-tax benefit to Executive if no such reduction was made. For
purposes of this Section 12, "net after-tax benefit" shall mean (i) the total of
all payments and the value of all benefits which Executive receives or is then
entitled to receive from the Company that would constitute "parachute payments"
within the meaning of Section 280G of the Code, less (ii) the amount of all
federal, state and local income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based on the rate in effect for such year
as set forth in the Code as in effect at the time of the first payment of the
foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code. The
foregoing determination will be made by a nationally recognized accounting firm
(the "Accounting Firm") selected by Executive and reasonably acceptable to the
Company, provided, that the Accounting Firm's determination shall be made based
upon "substantial authority" within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide Executive and the Company with its determinations
and detailed supporting calculations with respect thereto at least 15 business
days prior to the date on which Executive would be entitled to receive a Payment
(or as soon as practicable in the event that the Accounting Firm has less than
15 business days advance notice that Executive may receive a Payment) in order
that Executive may determine whether it is in Executive's best interest to waive
the receipt of any or all amounts which may constitute "excess parachute
payments." If the Accounting Firm determines that such reduction is required by
this Section 12, Executive, in his sole and absolute discretion, may determine
which of the Payments shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, and the Company shall pay such reduced amount to Executive. Executive
and the Company shall each provide the Accounting Firm access to and copies of
any books, records, and documents in the possession of Executive or the Company,
as the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section 12.
The first $5,000 of fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this Section
12 will be borne exclusively by the Company, and the balance of any such fees
and expenses, if any shall be borne exclusively by Executive.


13. Miscellaneous.
 
13.1 Arbitration. The parties agree that they will use their best efforts to
amicably resolve any dispute arising out of or relating to this Agreement. The
parties agree to mediate any matter within 30 days of a demand by either party
with a mediator mutually agreed upon by both parties. Any controversy, claim or
dispute that cannot be so resolved shall be settled by final, binding
arbitration in accordance with the rules of the American Arbitration Association
("AAA"). If the parties are able to agree to a single arbitrator, the matter
need not be filed with the AAA, however the AAA rules governing employment
disputes will still be applied. Judgment upon the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. Any such arbitration shall be conducted in Los Angeles County or
Ventura County, California, or such other place as may be mutually agreed upon
by the parties. Each party shall bear its own costs and expenses and an equal
share of the arbitrator's expenses and administrative fees of arbitration during
the pendency of the proceeding. However, the prevailing party shall be entitled
to an award of his or its fees and costs at the termination of the arbitration.


11

--------------------------------------------------------------------------------


13.2 Notices. All notices, requests and other communications (collectively,
"Notices") given pursuant to this Agreement shall be in writing, and shall be
delivered by fax, email, personal service, reputable overnight carrier or by
United States first class, registered or certified mail (return receipt
requested), postage prepaid, addressed to the party at the address set forth
below:
 

(a)
If to Company:

     

   
New Motion, Inc.
42 Corporate Park, 2nd Floor
Irvine, CA 92606
Attn: Board of Directors
Fax 949-777-3707

     

  (b)  If to Executive, at the address, fax or email maintained for Executive in
the Company's payroll records.



Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given three days from date of deposit in the United States mails,
unless sooner received. Either party may from time to time change its address
for further Notices hereunder by giving Notice to the other party in the manner
prescribed in this section.
 
13.3 Entire Agreement. This Agreement, together with the Option Agreements, and
any indemnification agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior agreements, discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein. No representations,
oral or otherwise, express or implied, other than those contained in this
Agreement have been relied upon by any party to this Agreement.


13.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF.


12

--------------------------------------------------------------------------------


 
13.5 Indemnification; Insurance. The Company shall defend, indemnify and hold
Executive harmless from any and all liabilities, obligations, claims or expenses
which arise in connection with or as a result of Executive's service as an
officer or director of the Company to the greatest extent now provided in the
Company's Articles and Bylaws and as otherwise allowed by law. During the Term
and for a period of at least six years thereafter, Executive shall be entitled
to the same directors and officers' liability insurance coverage that the
Company provides generally to its other directors and officers, as may be
amended from time to time for such directors and officers.


13.6 Amendment. The terms of this Agreement may not be amended or modified other
than by a written instrument executed by the parties hereto or their respective
successors.


13.7 Waiver. Failure by any party hereto to insist upon strict compliance with
any provision of this Agreement or to assert any right such party may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.


13.8 Assignment. This Agreement is binding on and for the benefit of the parties
hereto and their respective successors, heirs, executors, administrators and
other legal representatives.


13.9 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
13.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


13.11 Business Day. If the last day permissible for delivery of any Notice under
any provision of this Agreement, or for the performance of any obligation under
this Agreement, shall be other than a business day, such last day for such
Notice or performance shall be extended to the next following business day
(provided, however, under no circumstances shall this provision be construed to
extend the date of termination of this Agreement).


13

--------------------------------------------------------------------------------


 
In witness whereof, the parties have executed this Agreement as of the date
first set forth above.












Company:   Executive:       New Motion, Inc.        
 [ex10-23.jpg] 
By:   Burton Katz      
Chairman of the Board
   







14

--------------------------------------------------------------------------------




 
 
 



 



EXHIBIT A
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

